Citation Nr: 1010864	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-39 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that rating decision the RO determined 
that new and material evidence had not been presented to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.  In that same rating decision 
the RO denied service connection for tinnitus.  In January 
2010, the Veteran testified before the undersigned at a Board 
video conference hearing.  A transcript of that record has 
been incorporated into the claims file.  


FINDINGS OF FACT

1.  In an August 1984 rating decision, the RO denied the 
Veteran's initial claim for service connection for defective 
hearing; the Veteran was notified thereof by letter dated 
later that month, which included his appellate rights, but he 
did not appeal this decision and it is final.

2.  The evidence received since the August 1984 adverse 
decision, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the hearing loss claim, or 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral hearing loss became manifest many 
years after service and is not otherwise related to service.

4.  The Veteran's tinnitus is not affirmatively shown until 
many years after service and is not otherwise related to 
service.  




CONCLUSIONS OF LAW

1.  The August 1984 RO decision that denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during recognized active military service nor may it be 
presumed to be.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

4.  The Veteran's tinnitus was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the Veteran 
regarding the issues of service connection for bilateral 
hearing loss and tinnitus in June 2007. As this letter was 
prior to the October 2007 rating decision on appeal, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition of such claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.

With respect to the underlying issue of service connection 
for bilateral hearing loss as well as the claim for service 
connection for tinnitus, VA has fulfilled its duty to notify 
the appellant in this case.  In the June 2007 letter, the RO 
informed the appellant of the evidence needed to substantiate 
these claims, and which party was responsible for obtaining 
the evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board notes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the claim at 
issue.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to the service connection 
claims, the Board finds that the Veteran is not prejudiced by 
a decision at this time since the claims are being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.  
Moreover, the Veteran was given notice of the disability 
rating and effective date elements in the June 2007 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to the claims for 
service connection on appeal.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate these claims, including 
requesting information from the appellant regarding pertinent 
medical treatment he may have received, and affording him a 
VA examination during the appeal period.  The opinion 
supplied by the November 2008 examiner was based on the 
Veteran's medical history and complaints, a thorough 
examination of the Veteran, and a review of his claims file.  
The examiner provided sufficient detail for the Board to make 
a decision in this appeal and his report is deemed adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding 
that once VA undertakes the effort to provide an examination 
for a service connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  The appellant was also provided with the 
opportunity to attend a Board hearing as he requested, which 
he attended at the RO via video conference in January 2010.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists with respect to these service connection 
claims.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Analysis

A.  New and Material Evidence

The RO originally denied the Veteran's claim for service 
connection for defective hearing in August 1984.  The Veteran 
was notified thereof by letter dated later that month, 
including his appellate rights.  The Veteran did not initiate 
an appeal of this decision by filing a notice of 
disagreement, and this decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.1103.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  Under pertinent law and VA regulations, VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

Although the RO appears to have reopened the Veteran's claim 
for service connection for bilateral hearing loss in the 
December 2008 statement of the case and considered the issue 
on the merits, the Board is not bound by this determination 
and must nevertheless consider whether new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
Id.  As the appellant in this case filed an application to 
reopen a claim for service connection for hearing loss in 
February 2007, the revised version of § 3.156 is applicable 
in this appeal.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence on file at the time of the August 1984 adverse 
decision included the Veteran's service treatment records 
showing normal hearing acuity of 0, 0, 0, 0, 0 and 0 decibels 
in the right ear and 0, 0, 0, 0, 0, and 0 decibels in the 
left ear at puretone threshold levels of 500, 1000, 2000, 
3000, 4000 and 5000 hertz, respectively, in April 1969.  
These records also show that while the Veteran was serving in 
the 8th Battalion, 4th Artillery Unity, he was treated in 
December 1970 for a complaint of slight hearing loss and was 
prescribed Cortisporin.  They also show that he had normal 
hearing for the whispered voice in the right and left ears at 
his separation examination in March 1971.  The Veteran 
reported at this examination that his condition was 
"excellent".  

Evidence presented after August 1984 includes a private 
audiogram report dated in July 1993, and a VA audiogram 
report dated in February 2007 - both in graph form.  The 
evidence also includes a November 2008 VA audiological 
examination report and audiogram report showing that the 
Veteran met VA's definition of hearing impairment, 
bilaterally, under 38 C.F.R. § 3.385.  

The Board finds that the evidence submitted after the August 
1984 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  The Board further finds that some of 
the new evidence must be considered both new and material as 
it relates to the essential elements for service connection 
for hearing loss not previously considered, i.e., it shows 
that he has the disability he claims, a bilateral hearing 
loss as defined by VA regulation.  38 C.F.R. § 3.385.   This 
evidence, when considered with evidence previously of record, 
bears substantially upon the specific matters under 
consideration in that it provides some evidence of a present 
hearing loss due to factors in service.  In light of this 
evidence and resolving any reasonable doubt as to the 
materiality of the evidence in the Veteran's favor, the Board 
finds that the record contains new and material evidence to 
reopen the claim for service connection for hearing loss.  
See 38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156.  Thus, the 
claim is reopened.

Bernard Considerations

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the appellant in developing the facts necessary for 
the claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999).

With respect to this case, the appellant has had ample 
opportunity to present his case to the RO on a direct service 
connection basis and has been given the pertinent laws and 
regulations with respect to claims for service connection, 
including in the June 2007 VCAA letter.  Thus, there is no 
risk of prejudice to the Veteran in adjudicating the merits 
of this claim without first directing or accomplishing any 
additional notification and/or development action.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



B.  Service Connection

Pertinent Law and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim. The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post - 
service test results meeting the criteria 
of 38 C.F.R. § 3.385. For example, if the 
record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an 
upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

Bilateral Hearing Loss

As a starting point, as the record does not show nor does the 
Veteran contend that his claimed disability is due to a 
combat-related injury, the provisions of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) are inapplicable.  
Nonetheless, the Board concedes that the Veteran was exposed 
to noise from weapons fire while serving in an artillery unit 
in service.

Regarding his service treatment records, the Veteran was 
shown to have normal hearing consisting of pure tone decibel 
levels of 0, 0, 0, 0, 0 and 0 at 500, 1000, 2000, 3000, 4000 
and 6000 Hertz, respectively.  These records also show that 
he did report to a medical facility on one occasion, in 
December 1970, complaining of slight hearing loss.  He was 
prescribed Cortisporin.  He demonstrated normal hearing at 
his service separation examination in March 1971 based on the 
whispered voice test.  

The earliest medical evidence showing that the Veteran had 
bilateral hearing loss is many years after service, in 
November 2008.  In this regard, the VA audiometric findings 
in November 2008 meet the required thresholds for a finding 
of bilateral hearing loss under 38 C.F.R. § 3.385 (2009) 
(with decibel levels over 40 at puretone thresholds of 1000, 
2000, 4000 and 6000 Hz and speech recognition less than 94 
percent).  In this regard, the findings on VA authorized 
audiological evaluation in November 2008 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
55
70
LEFT
25
30
45
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

While there are two earlier audiograms on file, a private 
Beltone audiogram dated in July 1993 and a VA audiogram dated 
in February 2007, these audiograms are in graph form and 
cannot be interpreted by the Board (See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data.))  38 C.F.R. 
§ 3.304(f); M21-1, Part III, 5.14(c)(8),(9).  Nonetheless, 
the VA examiner in November 2008, a licensed audiologist, did 
interpret the results.  In this regard, the examiner noted 
that the July 1993 results showed mild hearing loss at 500 
hertz, but were within normal limits from 1000 to 4000 hertz 
bilaterally.  The examiner went on to state that the findings 
in February 2007 showed that the mild low frequency hearing 
loss at 500 Hz had resolved as the Veteran's hearing was 
within normal limits bilaterally at 500 hertz.  Thus, it is 
not evident from these interpretations that the Veteran met 
VA's definition of hearing impairment at the audiological 
testing in either July 1993 or February 2007.  

In short, based on the evidence of record, the earliest 
indication that the Veteran had a hearing impairment 
disability as defined by VA regulation under 38 C.F.R. 
§ 3.385 is the November 2008 VA examination report.  This is 
not inconsistent with the Veteran's assertions made at a 
Board hearing in January 2010  that the first time he was 
evaluated for hearing complaints was by VA the year earlier 
(meaning at the November 2008 VA examination).

Notwithstanding the lack of treatment records showing hearing 
loss complaints after service, the Veteran has never asserted 
that he has suffered from hearing loss ever since service.  
Accordingly, service connection under the provisions of 38 
C.F.R. § 3.303(b) has not been established.  That is, there 
is no showing of a chronic hearing disability in service or 
of continuity of symptomatology after service.  Although the 
Veteran's service treatment records show that he was treated 
for a complaint of slight hearing loss on one occasion in 
service in December 1970 for which he was prescribed 
Cortisporin, this appears to have been an acute and 
transitory condition in light of the absence of any other 
complaints of inservice hearing loss and the Veteran's normal 
hearing acuity as demonstrated at his service separation 
examination in March 1971 based on the whispered voice test.  
Further, there is no evidence of sensorineural hearing loss 
to a compensable degree within one year of service 
separation, so as to permit a grant of service connection on 
a presumptive basis.

As noted above, the fact that there is no evidence showing 
that the Veteran exhibited hearing loss that meets VA's 
definition of hearing impairment under 38 C.F.R. § 3.385 
during service or for many years after service is not fatal 
to his claim.  For service connection, it is not required 
that a hearing loss disability by the standards of 38 C.F.R. 
§ 3.385 be demonstrated during service, although a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding the provisions of § 3.303(d) with respect to 
medical nexus evidence, the only medical evidence addressing 
a nexus to service militates against the Veteran's claim.  
More specifically, the November 2008 VA examiner specifically 
noted the Veteran's exposure to in-service acoustic trauma by 
stating that noise exposure had been conceded with the 
Veteran's military specialist of field artillery.  She 
relayed the Veteran's report of exposure to artillery blasts 
of 175 gun and that the Veteran was a right shot.  The 
examiner determined, nonetheless, that the Veteran's current 
hearing loss was less likely as not caused by or the result 
of acoustic trauma during service as his service treatment 
records provided no indication of hearing loss or evidence of 
tinnitus during military service.  The examiner explained 
that the Veteran's hearing had been normal at service 
induction and separation and essentially normal as shown by 
audiograms in July 1993 and February 2007 with the exception 
of the mild low frequency hearing loss at 500Hz noted in July 
1993 that had resolved and was shown to be within normal 
limits at the time of a February 2007 audiogram.  The Board 
finds that the VA examiner's opinion is probative and 
adequate since it is uncontroverted, factually accurate, 
fully articulated, and based on sound reasoning.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

While the Board has reviewed and acknowledges the Veteran's 
own statements that his hearing loss is the result of noise 
exposure in service, as a lay person he is not competent to 
provide evidence regarding a diagnosis or its etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, 
the Veteran testified in January 2010 that he has never been 
told by an audiologist or his primary care physician that his 
hearing loss is a direct result of his noise exposure from 
artillery fire in service.  

In sum, the Veteran has not presented any credible medical 
evidence to support his assertions of a present hearing loss 
disability related to service and, in fact, the only credible 
medical evidence in this regard is the November 2008 VA 
audiological examination report which militates against the 
claim. 

Under these circumstances, the claim for service connection 
for bilateral hearing loss must be denied.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the- doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).

Tinnitus

The Veteran testified in January 2010 that his tinnitus had 
been ongoing "since the day [he] left the service".  His 
service treatment records are devoid of complaints or 
findings of tinnitus.  Thus, tinnitus was not affirmatively 
shown to be present during service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  The earliest diagnosis of tinnitus is 
noted on a February 2007 VA audiogram report.  This report 
notes that the Veteran had tinnitus, bilateral, and constant.  
Accordingly, service connection based on chronicity or 
continuity of symptomatology is not established in this case.  
38 C.F.R. § 3.303(b).

Notwithstanding the absence of tinnitus in the Veteran's 
service treatment records, he is competent to describe 
exposure to loud noise in service.  This is certainly 
consistent with his military assignment in an artillery unit.  
Notwithstanding this finding, there is no medical evidence 
relating the Veteran's tinnitus to service.  In fact, the 
only medical opinion in this regard militates against the 
Veteran's claim.  In this regard, despite relaying the 
Veteran's contention that the onset of tinnitus began in 
service in 1970, the VA examiner in November 2008 opined that 
it was less likely as not that the Veteran's tinnitus was 
caused by or the result of acoustic trauma in service and 
opined that it was secondary to the Veteran's hearing loss.  

As for the Veteran's statements, relating tinnitus to 
service, once the Veteran goes beyond the description of 
symptoms to expressing an opinion that involves a question of 
medical causation, competent medical evidence is required to 
substantiate the claim because the question of medical 
causation is not capable of lay observation.  Therefore the 
Veteran's statements do not constitute competent favorable 
evidence to substantiate the claim.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the competent evidence of record is 
against the claim for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss.  To 
this extent, the appeal is allowed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


